DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 12 recite the limitation “a specific point.” The term “specific” in the claims is a relative and/or subjective term which renders the claim indefinite. The term “specific” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite 
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the limitation has been interpreted as “a point on an anatomical structure.”

Claims 2-11 and 13-22 depend from claims 1 and 12 and therefore inherit all of the deficiencies of claims 1 and 12 discussed above.

Claims 8 and 19 further recite the limitation “the other edge.” There is no antecedent basis for this limitation in the claims. The anatomical structure may have a geometric shape that contains many edges on one side and therefore, it is also unclear which edge corresponds to “the other edge.” For the purpose of further examination, the limitation has been interpreted as “another edge of the anatomical structure.”

Claims 9 and 20 further recite the limitation “the indicator.” The limitation renders the claim indefinite because it is not clear whether the indicator corresponds to the earlier recited indicator (recited in claims 1 and 12) or the second indicator recited in claims 9 and 20. For the purpose of further examination, the limitation has been interpreted as “the second indicator.”

Claims 10 and 11 further recite the limitation “how close.” The term “close” in the claims is a relative and/or subjective term which renders the claim indefinite. The term “close” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. A “close” location may correspond to e.g., ± 1 mm or 1 µm, etc. It is impossible to determine from the claims what is supposed to be considered “close” vs. “far.”
A claim that requires the exercise of subjective judgment without restriction renders the claim indefinite. In re Musgrave, 431 F.2d 882, 893, 167 USPQ 280, 289 (CCPA 1970). Claim scope cannot depend solely on the unrestrained, subjective opinion of a particular individual purported to be practicing the invention. Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)); see also Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1373, 112 USPQ2d 1188 (Fed. Cir. 2014).
For the purpose of further examination, the claims have been interpreted as using a second indicator to indicate a relative position of the second indicator to a vertical line.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) an abstract idea of mental activity of determining a location (e.g., using human eyes to examine an ultrasound image) and displaying an indicator (e.g., using a pen/pencil to draw an annotation). This judicial exception is not integrated into a practical application because the claims recite mental activity that can be performed by a person and merely uses a generic processing circuitry to perform the processes. 
Claims 1 and 12 recite a method and an apparatus for receiving an ultrasound image, determining a specific point on an anatomical structure and displaying an indicator for the determined location. The claims do not recite any additional elements that are significantly more than an abstract idea of human mental activity because a person, e.g., an examining physician or radiologist, can receive an ultrasound image, identify a location for an anatomical structure by using his/her eyes, and draw or insert an annotation, e.g., circle, box, etc., using a pen or pencil. Claim 12 merely adds a generic processor/processing circuitry to perform the method.
The dependent claims also do not add any additional elements that are significantly more than the judicial exception.
Claims 2 and 13 recite that the detected structure is a bladder. A trained physician or radiologist can determining the location of a bladder by using his/her eyes and brain.
Claims 3 and 14 recite using a statistical model. A person can perform statistical analysis mentally or using a pen/pencil and paper.
Claims 4 and 15 recite using a predetermined mathematical characteristics. A person can look at the ultrasound image and measure mathematical parameters that are within a predetermined criterion, e.g., using a ruler to measure a distance from point A to B and determine if the distance is within a certain distance.
Claims 5 and 16 recite using a mathematical formula or algorithm. Similar to claims 3 and 14, a person can perform mathematical operation using his/her brain, pen/pencil, paper, and/or a calculator.
Claims 6 and 17 recite determining a centroid of the anatomical structure. A person can draw an outline of the identified anatomical structure, determine  and use the centroid formula to determine the centroid. 
Claims 7 and 18 recite displaying a symbol. Similar to claims 1 and 12, a person can draw a symbol, e.g., circle, square, star, etc., in the image to indicate a specific point.
Claims 8 and 19 recite  displaying a vertical line. Similar to claims 1 and 12, a person can draw a vertical line from one edge to another using a ruler.
Claims 9 and 20 recite displaying a second indicator when the indicator is within a threshold distance. Similar to claims 7-8 and 18-19, a person can use a ruler to measure the distance, determine whether the distance is within a threshold, and insert/draw another symbol.
Claims 10 and 21 recite displaying a second indicator to indicate how close the indicator is to a vertical line. A person can draw in a line, measure the distance using a ruler, and add the distance by writing.
Claims 11 and 22 recite adding no other indicators. A person can choose not to add any indicators other than the first indicator.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-19, and 21-22 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yang et al. (US 2009/0264757 A1), hereinafter referred to as Yang.
Regarding claims 1 and 12, Yang teaches a method and an apparatus, comprising:
processing circuitry (Yang ¶0074: “The system also includes a processor”):
Yang Fig. 1 & ¶0065: “During the data collection process initiated by DCD, a pulsed ultrasound field is transmitted into the body, and the back-scattered ‘echoes’ are detected as a one-dimensional (1-D) voltage trace, which is also referred to as a RF line. After envelope detection, a set of 1-D data samples is interpolated to form a two-dimensional (2-D) or 3-D ultrasound image”);
automatically determining a location of a specific point on an anatomical structure depicted in the ultrasound image (Yang ¶0070: “the determination of positional and/or angular changes relative to a known position that is proximate to an anatomical region of interest in the patient”; Yang ¶0081: “The number and location of the internal scan lines emanating from the transceivers 10A-10E may thus be distributed within the scan cone 30 at different positional coordinates as required to sufficiently visualize structures or images within a region of interest (ROI) in a patient”); and
displaying an indicator of the location of the specific point on the anatomical structure on the ultrasound image (Yang ¶0084: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region.”; Yang Fig. 2C: the display shows arrow indicators; also see Yang Fig. 17: arrow indicators are displayed for the uterus and bladder regions; Yang Fig. 41: shows a gray arrow indicating a structure of interest before and after thresholding).

Regarding claims 2 and 13, Yang teaches the method and apparatus of claims 1 and 12, wherein the anatomical structure comprises a bladder (Yang Abstract: “The neural network algorithms, refined for detection of the bladder and to ascertain the presence or absence of a uterus, is optimally applied to better segment and thus confer the capability to optimize measurement of bladder geometry, area, and volumes”).

claim 3 and 14, Yang teaches the method and apparatus of claims 1 and 12, wherein automatically determining the location of the specific point on the anatomical structure depicted in the ultrasound image comprises using a statistical model (Yang Abstract discussed above – teaches using neural network algorithms; Yang ¶0116: “Neural Network algorithm 224 (NNA 224) is parametric and is used to determine the statistical likelihood that a give scan line passing through a bladder or cavity appearing region does pass through a bladder or cavity”).

Regarding claims 4 and 15, Yang teaches the method and apparatus of claims 1 and 12, wherein the specific point on the anatomical structure has predetermined mathematical characteristics (Yang ¶0075: “each of the scan planes 42 may be positioned about the axis 11, preferably, but not necessarily at a predetermined angular position θ. The scan planes 42 may be mutually spaced apart by angles θ1 and θ2”; Yang ¶0076: “a selected point along the peripheral scan lines 44 and 46 and the internal scan line 48 may be defined with reference to the distance r and angular coordinate values φ and θ. The length r preferably extends to approximately 18 to 20 centimeters (cm), although any length is possible”; Yang ¶0107: “The projection of the centroid on the plane is defined as the dot product of the centroid vector, c, with the plane definition vector, a, divided by the length of the plane definition vector. If the plane definition vector is a unit vector, then the division operation is unnecessary. To find the perpendicular to the projection, it is sufficient to subtract the projection vector from the centroid vector as shown in Eq. 8:”; Yang ¶0108: “The length of these projections can be found by calculating the Euclidean norm for each line. The Euclidean norm is more commonly known as the length or magnitude of the vector”).

Regarding claims 5 and 16, Yang teaches the method and apparatus of claims 1 and 12, wherein automatically determining the location of the specific point on the anatomical Yang ¶0107 & ¶0108discussed above).

Regarding claims 6 and 17, Yang teaches the method and apparatus of claims 1 and 12, wherein automatically determining the location of the specific point on the anatomical structure depicted in the ultrasound image comprises automatically determining a centroid of the anatomical structure depicted in the ultrasound image (Yang ¶0089: “After the front and back walls are found, a line passing through the center of the bladder is determined in the following process block Find Centroid 142”; Yang ¶0106: “Formulations relating to Find Centroid 100 are based on coordinate geometries described in equations 7 and 8 utilizing coordinate conversions”).

Regarding claims 7 and 18, Yang teaches the method and apparatus of claims 1 and 12, wherein displaying the indicator of the location of the specific point on the anatomical structure on the ultrasound image comprises displaying a symbol located at the specific point on the anatomical structure on the ultrasound image (Yang Figs. 2C & 17 discussed above).

Regarding claims 8 and 19, Yang teaches the method and apparatus of claims 1 and 12, wherein displaying the indicator of the location of the specific point on the anatomical structure on the ultrasound image comprises displaying a vertical line extending from one edge of the anatomical structure, through the specific point on the anatomical structure, and to the other edge of the anatomical structure (Yang Figs. 1-2; Yang ¶0108: “To find the plane closest to the centroid, calculate the lengths for the perpendicular to the projection of the centroid on each plane, and take the plane with the shortest of these lengths”; Yang ¶0114: “The C-scan geometry is shown in FIG. 2B above and presents a substantially square ultrasound plane 

Regarding claims 10 and 21, Yang teaches the method and apparatus of claims 1 and 12, further comprising displaying a second indicator indicating indicate how close the indicator is to a vertical line positioned halfway across a horizontal dimension of the ultrasound image (Yang Fig. 17 discussed above; Yang ¶0171: “As relating to pubic bone detection, arrow feedback provides accurate aiming feedback information, the shadow caused by pubic bone should also be considered. In the ultrasound image, the only feature associated with the pubic bone is the big and deep shadow. If the shadow is far from the bladder region we are interested in for volume calculation, there is no need to use this information. However, if the shadow is too close to the bladder region, or the bladder is partly inside the shadow caused by pubic bone, the corresponding volume can be greatly influenced. If the bladder walls are incomplete due to the shadow, we can underestimate the bladder volume.”; Yang Fig. 31 & ¶0181: “FIG. 31 illustrates shadow and segmentation regions of the pubic bone. Two examples with pubic bones close to the bladder region are illustrated”).

Regarding claims 11 and 22, Yang teaches the method and apparatus of claims 1 and 12, further comprising displaying no other indicators of locations on the anatomical structure (Yang Fig. 41: only one indicator is shown per image, e.g., the splitting gray arrow points to the same structure before and after thresholding. No other indicator is displayed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2009/0264757 A1), in view of Barnard et al. (US 2009/0112089 A1), hereinafter referred to as Yang and Barnard, respectively.
Regarding claims 9 and 20, Yang teaches the method and apparatus of claims 1 and 12, further comprising displaying a second indicator when the indicator is within a threshold of a vertical line positioned halfway across a horizontal dimension of the ultrasound image (Yang ¶0084: “In the display 76 is screenshot 76 having a targeting icon 79A with cross hairs centered in a cross sectional depiction of a bladder region … A targeting icon screenshot 77B with a plurality of directional arrows may appear and flash to guide the user to move the transceiver 10C to center the bladder … The targeting icon screenshot 77B similarly guides the user to place the transceiver 10D to center the bladder or other organ of interest as the directional indicator panel 22 depicted in FIG. 1A above”; Yang ¶0109: “The FixInitialWalls 104 step starts with processing block 106 for correcting the ‘center line’ in terms of where the ‘center line’ is defined as the line on that plane with the maximum gradient difference between front wall and back wall”; Yang ¶0124: “After finding the minimum point, the back wall location is then determined using the decision criteria shown in the box and then the front wall location is Yang Fig. 2: the arrow indicator guides the user to the center of the bladder region, i.e., if the bladder region is not within the threshold, the arrow guides the user until the center-view requirement is satisfied; also see Yang Figs. 17-19, 30, & 41).
However, Yang does not appear to explicitly teach that the threshold is a threshold distance.
Pertaining to the same field of endeavor, Banard teaches that the threshold is a threshold distance (Barnard ¶0221: “A search region for candidate points may therefore include at least the distance between the exterior slopes the outer and inner layers peaks, indicated by the vertical lines that intersect near a distance value of 25 for the outer layer peak and near a distance value of 75 for the inner layer peak”).
Yang and Barnard are considered to be analogous art because they are directed to ultrasound imaging for bladder detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method and system for bladder detection using harmonic imaging (as taught by Yang) to use a distance threshold (as taught by Barnard) because the combination allows for a better detection of a region of interest, e.g., bladder (Barnard ¶0213 & ¶0221).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO J SHIN whose telephone number is (571)272-9753. The examiner can normally be reached M-F; 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soo Shin/Primary Examiner, Art Unit 2667